DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
As per claim 7, the claim recites “a second predetermined value, wherein the second predetermined value is greater than the first predetermined value”. However, it should be noted that there is no explicit antecedent basis for “the first predetermined value”. Rather, claim 1 recites “a predetermined threshold value” and “a predetermined threshold rate”. It is unclear whether claim 7 is referring to the “predetermined threshold value”, the “predetermined threshold rate”, or to a different “threshold value”. For examination purposes, the cited portion of claim 7 will be construed as --a second predetermined threshold value, wherein the second predetermined threshold value is greater than the predetermined threshold value--. Claims 8 and 9 are rejected at least by virtue of their dependency.
Allowable Subject Matter and Reasons for Allowance
Claims 1-6 and 10-20 are allowed. Claims 7-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as currently recited in the independent claims.
The closest prior art, Sethi et al. (US 20170191705 A1), herein Sethi, at best discloses a cooling system including a vapor leak separation system (see at least figure 2), the cooling system comprising: a first sealed cooling loop (comprised by the indoor loop) configured to operate at a first nominal working pressure (e.g. a low temperature/pressure circuit; see at least paragraph 29), the first sealed cooling loop comprising: a first fluid conduit (15A-15B and 16A-16B); a first coolant configured to circulate through the first fluid conduit (see figure 2 and paragraph 29), wherein the first coolant is a liquid at the first nominal working pressure (see at least paragraph 32); a pump (20) configured to circulate the first coolant through the first fluid conduit (as shown in figure 2); a heat source (e.g. air around the evaporator 24) configured to transfer heat to the first coolant (see figure 2); and a coolant tank (18) having a gas space (upper space) configured to hold gas and a liquid space (lower space) configured to hold a portion of the first coolant (evident from figure 2 and paragraph 32); a second sealed cooling loop (comprised by the outdoor loop) configured to operate at a second nominal working pressure (e.g. a high temperature/pressure circuit) greater than the first nominal working pressure (see at least paragraphs 28 and 34), the second sealed cooling loop comprising: a second fluid conduit (15A, 15B, 16A and 16B); a second coolant (see paragraph 20) configured to circulate through the see figure 2), wherein at least a portion of the second coolant (e.g. between the condenser 12  and intermediate heat exchanger 13) is a liquid at the second nominal working pressure (see at least paragraph 36); and a heat exchanger (13) in fluid communication with the first sealed cooling loop and the second sealed cooling loop (see figure 2), the heat exchanger (13) configured to exchange heat between the first sealed cooling loop and the second sealed cooling loop (evident from at least figure 2).
However, Sethi fails to disclose wherein the second coolant is a vapor at the first nominal working pressure; a pressure sensor in fluid communication with the coolant tank and configured to detect a pressure within the coolant tank; and a controller; wherein the coolant tank comprises an inlet configured to receive the first coolant from a first cooling loop outlet of the heat exchanger, and an outlet in fluid communication with an inlet of the pump; and wherein the controller is configured to determine the presence of a leak of second coolant from the second sealed cooling loop into the first sealed cooling loop through the heat exchanger when the pressure sensor has detected a pressure in the coolant tank in excess of a predetermined threshold value or a rate of increase in pressure in the coolant tank in excess of a predetermined threshold rate.
Although other prior art references, such as Park et al. (US 9243820 B2) and Porter et al. (US 6098412 A), respectively provide suggestions for utilizing pressure sensors and monitoring leaks, neither prior art reference teaches or suggests combining said features in the manner claimed. 
It should also be noted that the intended purpose and operating principles of Sethi require the specific hardware and software described and disclosed therein. One of ordinary skill in the art would recognize that any modifications to Sethi to arrive at the claimed invention would be based on improper hindsight, and would render Sethi inoperable for its intended purpose. Assuming prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/MIGUEL A DIAZ/            Examiner, Art Unit 3763